Citation Nr: 1145064	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-29 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In July 2011, the Veteran testified at the RO via a Board video conference hearing.  A transcript of that hearing is of record.  At the hearing the Veteran submitted additional evidence in support of his claim from the Department of Otolaryngology/Head & Neck Surgery, MetroHealth System.  The Veteran included a written waiver of review of the evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is attributable to service.

2.  The Veteran's tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § § 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 2002) with implementing regulations at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board also acknowledges that various judicial decisions have addressed the notice and assistance requirement of VCAA.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the Board need not consider the question of VCAA compliance since there is no detriment to the appellant as a result of any VCAA deficiencies in view of the fact that the full benefit sought by the Veteran as to the issues is being granted by this decision of the Board.  The RO will have the opportunity to address the issues of the appropriate disability rating and effective date of the award at the time it implements the Board's decision.  See Dingess, supra.  At this time, any defect is harmless error.

II.  Facts

The Veteran's service treatment records are devoid of complaints or findings of hearing loss.  An audiogram performed in November 1964 revealed decibels of -5,
 -5, -5, -5, 0, 0, and 10 in the right ear and 0, -5, -5, -5, 0, -5, -5 and -5 in the left ear at puretone threshold levels of 500, 1000, 1500, 2000,3000, 40000 and 6000 hertz, respectively.  The audiogram indicates that the Veteran had been working in the jet engine shop for one year and had 3 hours of exposure to jet engine noise.  It also shows that his primary work area was the flight line.  This form further notes that the Veteran did not have tinnitus in either ear prior to or following noise exposure. 

An audiogram performed in January 1966 revealed decibels of -5, 5, 5, 5, 15 and 30 in the right ear and 0, 0, 0, 0, 5, and 10 decibels in the left ear at puretone threshold levels of 500, 1000, 2000, 3000, 4000 and 6000 hertz, respectively.  The Veteran's hearing was estimated as "good", with no tinnitus following noise exposure in either the right or left ear.

The Veteran's separation examination report of February 1966 revealed decibels of 10, 5, -10, -10, -5 and 0 in the right ear and -10, -10, -10, 5, 10 and 15 decibels in the left ear at puretone threshold levels of 500, 1000, 2000, 3000, 4000 and 6000 hertz, respectively.  The Veteran denied having a history of hearing loss on a February 1966 Report of Medical History.

In October 2008, the Veteran filed a claim for service connection for bilateral hearing loss and tinnitus.

In a statement dated in November 2008, the Veteran asserted that he worked as a jet engine specialist during his four years in the United States Air Force and worked in "high level noise area(s)".  He said that the ear protection he was given was "inadequate" and "insufficient".  He reported that approximately one week after he was discharged from service, he underwent a preemployment physical for a new job and the company nurse noticed that he had hearing loss.  He went on to state that it was not significant enough at that time to keep the company from hiring him.  He said he noticed more and more hearing loss as the years went by.  He also said that he realized that ringing in his ears was getting more and more noticeable.  He reported that he had been told by medical personnel that the noise level he experienced in the Air Force was the cause.  He said he had been found to have significant hearing loss in both ears, right greater than left, at a pre employment physical in the early 1990s.  He denied having noise exposure other than in service.  

On the authorized audiological evaluation in January 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
40
55
LEFT
5
15
20
30
35

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The examiner reported that there was a current complaint of tinnitus, bilaterally, which had been constant and ongoing for 25+ years.  He described it as a "high pitch ringing" with no specific date or circumstance of onset.  He further relayed the Veteran's report of a three year history of a superimposed "cricket" sound.  The Veteran was diagnosed as having sensorineural hearing loss in the right and left ears and bilateral subjective tinnitus.  The examiner opined that the tinnitus was as likely as not a symptom associated with the hearing loss.  

In an addendum opinion in March 2009, the January 2009 VA examiner relayed that the Veteran had no pre-military noise exposure, had inservice noise exposure as a jet engine specialist, and had some postservice noise exposure as an apartment complex maintenance director.  He also noted that the Veteran had recreational noise exposure due to hunting as a child.  

At a Board video conference hearing in July 2011, the Veteran testified that he worked as a jet engine specialist in service and was given inadequate hearing protection.  He said the first time after service that he noticed hearing problems was in the late sixties or early seventies.  He said that after service he worked in a factory as a stock selector for ten years and worked in apartment maintenance for ten or twelve years.  He said his postservice noise exposure was nothing like his inservice noise exposure.  He dated the onset of tinnitus back to the late 1960s, early 1970s, but said that it wasn't real prevalent at that time.  

In July 2011, both prior to and at the July 2011 Board hearing, the Veteran submitted private medical evidence from the Department of Otolaryngology/Head & Neck Surgery, MetroHealth System.  This evidence consists of an audiogram, in graph form, showing decibels of 25, 20, 40, 50 and 60 in the left ear and 20, 20, 20 35 and 45 in the right ear at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  It also consists of a letter from Dr. J. B. Carter, M.D., M.S., FACS, informing the Veteran that he had bilateral hearing loss that was mild sloping to moderately severe and that his hearing loss was "out of proportion to [his] age and suggests a noise-induced cause."  He said he noted the significant noise exposure that the veteran had working working on jet engines in service and the "paucity" of other exposure.  He went on to note that while it was not possible with certainty to completely ascribe his hearing loss and tinnitus to his exposure in service, the pattern of loss was consistent with the type of exposure he described and the absence of any other significant noise history made the service exposure if not the likely, at least the probable cause of his hearing loss and tinnitus.  He noted that while the Veteran reported noise exposure from hunting with his father, he opined that the handful of occasions using a BB gun or 22 was unlikely to be a significant exposure factor.  He added that the fact that he did not immediately note the hearing loss or tinnitus at discharge was not unusual in his experience and did not rule out the service connection of his hearing loss and tinnitus.  

III.  Pertinent Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.307, 3.309. 

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require inservice complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court: 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post - service test results meeting the criteria of 38 C.F.R. § 3.385.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

Hensley v. v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary). 

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service connection for a combat-related injury may be based on lay statements, alone, but do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Every reasonable doubt shall be resolved in favor of the veteran.  38 C.F.R. § 3.102 (2010).

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 123, 124-5 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions; an examination is adequate when based on consideration of the Veteran's prior medical history and examinations and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation). 

IV.  Discussion

As a starting point, the Board concedes that the Veteran was exposed to hazardous jet engine noise while serving in the United States Air Force from March 1962 to March 1966.  In this regard, his service personnel record (DD Form 214) shows that he was assigned to a Field Maintenance Squadron, and his service treatment records show that he had noise exposure to jet engines.  Furthermore, as the Veteran is neither claiming service connection for a combat-related injury nor does the evidence suggest such an injury, the provisions under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not apply.

The Board also finds that the Veteran currently meets the regulatory hearing thresholds for impaired hearing in both ears under 38 C.F.R. § 3.385.  The VA examination report in January 2009 shows that the Veteran satisfied VA's definition of hearing impairment under 38 C.F.R. § 3.385.  In addition, the Veteran was diagnosed by the VA examiner in January 2009 as having bilateral subjective tinnitus, and was diagnosed by the private physician in May 2011 as having tinnitus.

Thus, while the Board acknowledges the Veteran's present bilateral hearing and tinnitus disabilities, these disabilities were not shown in service.  Rather, the Veteran's service treatment records are devoid of complaints or treatment for hearing loss or tinnitus.  They include audiograms dated in November 1964 and January 1966 showing normal hearing and noting a negative history of tinnitus, as well as his February 1966 discharge examination separation report showing normal hearing (i.e., decibels of 25 or less at 500, 1,000, 2,000, 3,000, 4000 and 6000 hertz, respectively).  In addition, there is the February 1966 Report of Medical History wherein the Veteran denied a history of hearing loss.

While the Veteran testified in July 2011 that he first began noticing hearing loss and tinnitus shortly after service, in the late 1960s to early 1970s, the earliest medical evidence showing that he had decreased hearing is many years after service, at the January 2010 VA examination.  In this regard, the Veteran testified that he had been told on a number of occasions during pre-employment physicals that he had hearing loss (see Veteran's statement dated in November 2008).  The Board does not dispute the credibility of the Veteran's statements in this regard.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994.  That notwithstanding, further consideration of this claim under the provisions of 38 C.F.R. § 3.303(b) for the showing of chronic disease in service or a showing of continuity of symptomatology after discharge is not necessary in light of evidence that supports the grant of service connection for bilateral hearing loss and tinnitus under the provisions of 38 C.F.R. § 3.303(d).  

In this regard, there is evidence that both supports and negates a nexus between the Veteran's postservice bilateral hearing loss and service.  38 C.F.R. § 3.303(d).  The evidence that supports a nexus consists of private audiological records from Dr. Carter from the Department of Otolaryngology/Head & Neck Surgery dated in May 2011.  These records consist of an audiogram in graph form and a letter from Dr. Carter to the Veteran informing him that his bilateral hearing loss was out of proportion to his age and suggests a noise-induced cause.  He then indicated he had comprehensively reviewed the Veteran's medical history and noted his significant noise exposure in service working on jet engines and the "paucity of other exposure", to include his preservice exposure from hunting.  He went on to conclude that the Veteran's pattern of loss was consistent with the type of exposure he described and the absence of any other significant noise exposure history made the service exposure if not the likely, at least the probable cause of his hearing loss and tinnitus.  He commented on the fact that while the Veteran did not immediately note the hearing loss or tinnitus upon discharge was not unusual in his experience and did not rule out the service connection of his hearing loss and tinnitus.  He also considered the Veteran's preservice noise exposure from hunting, but said that the handful of occasions using a BB gun or 22 was unlikely to be a significant exposure factor.  The Board finds this opinion to be well reasoned and based on an accurate history of the Veteran's noise exposure both in and out of service.  Thus, it is of significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 123, 124-5 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions; an examination is adequate when based on consideration of the Veteran's prior medical history and examinations and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation). 

In contrast, there is the VA examiner's addendum opinion in March 2009 who opined that the Veteran's sensorineural hearing loss and tinnitus were most likely not caused by or the result of occupational noise exposure in service.  Although this examiner provided a history of the Veteran's noise exposure prior to service, in service, and after service, he did not provide any rational for his negative nexus opinion.  That is, he did not explain why, in light of the Veteran's noise exposure history, his bilateral hearing loss and tinnitus were more likely than not related to service.  Thus, his opinion is of diminished probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), supra, Stefl v. Nicholson, 21 Vet. App. 120, 123, 124-5 (2007), supra; Guerrieri v. Brown, 4 Vet. App. 467 (1993), supra.  

Inasmuch as the probative medical evidence in this case relates the Veteran's bilateral hearing loss and tinnitus to noise exposure in service, the Board finds that the preponderance of the evidence favors granting the Veteran's claim of entitlement to service connection for these disabilities.  Accordingly, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted.  38 C.F.R. §§ 3.303, 3.385.  



ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


